Citation Nr: 0616231	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae from June 21, 2002, to August 29, 
2002.

2.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae from August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 31 to August 26, 
1977.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Between June 21, 2002, and August 29, 2002, the veteran's 
service-connected pseudofolliculitis barbae was manifested by 
some abnormal hair follicles in the beard area, under the 
chin, and over the anterior neck.

2.  From August 30, 2002, the veteran's service-connected 
pseudofolliculitis barbae has been shown to be manifested by 
some very tiny bumps on the anterior neck, under each 
mandible, and on each cheek, placing the evidence in relative 
balance as to whether a compensable evaluation is warranted.


CONCLUSIONS OF LAW

1.  From June 21, 2002, to August 29, 2002, the criteria for 
a compensable evaluation for the service-connected 
pseudofolliculitis barbae were not met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159, Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic Codes 
(DCs) 7806, 7813 (2002).

2.  Giving the benefit of the doubt to the veteran, from 
August 30, 2002, the criteria for a 10 percent evaluation for 
the service-connected pseudofolliculitis barbae have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159, Part 4, including §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.31, DCs 7800, 7813 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a November 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
May 2003 statement of the case (SOC) and an August 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the May 
2003 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being granted, the RO will be 
assigning an effective date, which the veteran will be free 
to appeal; therefore, there can be no possibility of any 
prejudice to the veteran.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.114 (2005).

The rating criteria for skin disorders were amended effective 
August 30, 2002, during the pendency of this appeal.  The 
veteran was afforded notice of these changes in the August 
2004 SSOC.  Therefore, the Board may proceed with a decision 
on the merits of the claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, supra.

Under the old rating criteria, DCs 7807 through 7819, which 
includes pseudofolliculitis barbae (DC 7813), the disorder 
was to be rated as eczema, dependent upon location, extent, 
and repugnant or otherwise disabling character of the 
manifestations.  Under DC 7806, a 0 percent evaluation for 
eczema was warranted with slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation required exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.

Under the revised rating criteria, pseudofolliculitis barbae, 
38 C.F.R. § 4.118, DC 7813, is to be rated as disfigurement 
of the head, face, or neck (DC 7800); scars (DCs 7801, 7802, 
7803, 7805, 7805); or as dermatitis (DC 7806), depending upon 
the predominant disability.  In this case, the Board finds 
that DC 7800 is the code which reflects the veteran's 
predominant disability.  According to this code, a 10 percent 
evaluation is warranted when there is one characteristic of 
disfigurement.  A 30 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or with two or 
three characteristics of disfigurement.  

Note (1):  The 8 characteristics of disfigurement, for 
purposes of evaluation under section 4.118, are:  

*	Scar 5 or more inches (13 or more cm.) in length.  
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.  Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).  
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).  
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

The relevant evidence of record includes the report of a VA 
examination of the veteran conducted in December 2001.  The 
veteran was unable to tell the examiner about the specifics 
of his neck and beard problem, stating only that it stayed 
sore.  The examiner noted that pseudofolliculitis barbae was 
easily recognizable.  The veteran had some in the way of 
abnormal hair follicles in the beard area, underneath his 
chin, and on the anterior neck.  The impression was history 
of pseudofolliculitis barbae, apparently currently quiescent 
or at least not complicated and not disabling at the time of 
the examination.

The veteran was re-examined by VA in June 2004.  He was 
clean-shaven, stating that he shaved with a razor blade.  He 
had some very tiny bumps on the anterior neck, under the 
mandible on each side, and on each cheek.  This was 
characterized as quiescent pseudofolliculitis barbae, with no 
signs of infection or complications.  There was no functional 
impairment.  The veteran stated that he was not receiving any 
treatment for this condition, which was supported by the 
negative treatment records developed between 2001 and 2004.  
The examiner stated that the condition covered 60 percent of 
exposed skin on the face and neck and 10 percent of the 
entire body.  However, it was commented that the condition 
was more quiescent now than it had been 2001.  The impression 
was of non-disabling, non-disfiguring, non-treated 
pseudofolliculitis of the fact and anterior neck.

After a careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 0 
percent from June 21, 2002, to August 29, 2002, under the old 
rating criteria has not been established.  While the 
condition was shown to involve exposed surfaces, that is, the 
face and neck, there is no indication that there was 
exfoliation, exudation, or itching present as was required to 
justify a 10 percent disability evaluation.

The Board does find, however, that the evidence does support 
the award of a 10 percent evaluation on and after August 30, 
2002, the date of the revised skin regulations.  According to 
DC 7800 (2005), a 10 percent evaluation is warranted when 
there is one characteristic of disfigurement.  In the instant 
case, the Board finds that the veteran does have hyper-
pigmented skin in an area exceeding six square inches (39 sq. 
cm.), as evidenced by the June 2004 VA examination.  An 
evaluation in excess of 10 percent is not warranted, since 
the evidence does not show that the veteran has visible or 
palpable tissue loss or gross asymmetry of one feature or 
paired set of features; nor does he have two or three 
characteristics of disfigurement.  Rather, the veteran's 
condition, while covering an extensive area of the neck, has 
been described as very quiescent.  

Therefore, after weighing all the evidence of record and 
after resolving any reasonable doubt in the veteran's favor, 
the Board finds that a 10 percent evaluation, but no more, is 
justified for the service-connected pseudofolliculitis from 
August 30, 2002.


ORDER

Entitlement to a compensable evaluation for 
pseudofolliculitis barbae from June 21, 2002, to August 29, 
2002 is denied.

Entitlement to a 10 percent disability evaluation for 
pseudofolliculitis barbae from August 30, 2002, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


